UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

OSEP Policy Letter 22-04
April 15, 2022
Perry Zirkel, PhD
University Professor Emeritus of Education and Law
Lehigh University
perry.zirkel@lehigh.edu
Dear Dr. Zirkel:
This correspondence responds to your multiple inquiries to the U.S. Department of Education
(Department), Office of Special Education Programs (OSEP), regarding implementation of the
State complaint, due process complaint, and due process hearing procedures required under the
Individuals with Disabilities Education Act (IDEA). We have consolidated the questions you
raised, and our responses are provided below. We regret the delay in responding.
We note that Section 607(d) of the IDEA prohibits the Secretary of the Department from issuing
policy letters or other statements that establish a rule that is required for compliance with, and
eligibility under, IDEA without following the rulemaking requirements of Section 553 of the
Administrative Procedure Act. Therefore, based on the requirements of IDEA Section 607(e),
this response is provided as informal guidance and is not legally binding. It represents an
interpretation by the Department of the requirements of IDEA in the context of the specific facts
presented and does not establish a policy or rule that would apply in all circumstances. Other
than statutory and regulatory requirements included in the document, the contents of this
guidance do not have the force and effect of law and are not meant to bind the public. This
document is intended only to provide clarity to the public regarding existing requirements under
the law or agency policies. Further, please note that OSEP responds to these matters, generally,
and not in the context of any specific due process complaint or State complaint that may be
pending or resolved.
Due Process Complaints and Due Process Hearings
Question 1: Does a parent’s failure to provide a proposed resolution of the problem in their due
process complaint as required by 34 C.F.R. § 300.508(b)(6), restrict the authority of a hearing
officer to order prospective relief (such as ordering an individualized education program (IEP)
Team meeting to correct identified deficiencies in the child’s IEP) and/or retrospective relief
(such as requiring the agency to provide compensatory services or reimburse the parent for
expenses they incurred)?
OSEP Response: A due process complaint must be deemed sufficient unless the party receiving
the due process complaint notifies the hearing officer and the other party in writing within 15
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Page 2 – Perry Zirkel, PhD
days of receiving it, that the receiving party believes the due process complaint does not meet the
requirements in 34 C.F.R. § 300.508(b). See 34 C.F.R. § 300.508(d). Therefore, if a party does
not include a proposed resolution to the problem in their due process complaint to the extent
known and available to the party at the time, as required under 34 C.F.R. § 300.508(b)(6), the
other party may ask the hearing officer to determine the sufficiency of that complaint. If a party
does not raise a sufficiency claim within 15 days of receiving the due process complaint, the due
process complaint is deemed sufficient, and a due process hearing may occur.
We understand your question to involve those situations in which either no challenge was made
to the sufficiency of the due process complaint, or a hearing officer determined the due process
complaint was sufficient, notwithstanding the filing party’s failure to provide a proposed
resolution to the problem. In some instances, a parent may not be aware of the possible ways to
remedy the issue that forms the basis of their due process complaint. Since 34 C.F.R.
§ 300.508(b)(6) requires the filing party to propose a resolution to the complaint only to the
extent known and available to the party at the time the complaint is filed, the failure to include a
proposed resolution to the problem would not automatically render a due process complaint
insufficient. In addition, consistent with IDEA Section 615(c)(2)(D), the final decision regarding
the sufficiency of a due process complaint is left to the discretion of the hearing officer. Analysis
of Comments and Changes accompanying the 2006 final IDEA Part B regulations, 71 Fed. Reg.
46540, 46699 (Aug. 14, 2006).
OSEP believes that one primary purpose of including the “proposed resolution” in a due
process complaint is to assist in the resolution process. 1 Moreover, the inclusion or
omission of a proposed resolution should not be read to create a conflict with, or
limitation upon, an impartial hearing officer’s authority and ability to formulate an
appropriate equitable remedy.
Question 2: What is the outer limit for the number of calendar days for an expedited hearing
from the date of filing to the date of the hearing officer’s decision?
OSEP Response: The timelines for holding a due process hearing on an expedited due process
complaint and for issuing a decision in the matter are measured in school days. Whether a day is
considered a school day for the purposes of calculating the expedited due process hearing
timeline is determined according to the definition in 34 C.F.R. § 300.11(c). School day means
any day, including a partial day that children are in attendance at school for instructional
purposes. School day has the same meaning for all children in school, including children with
and without disabilities.
A hearing on an expedited due process complaint must occur within 20 school days of the date
the due process complaint is filed, and the hearing officer’s determination must be made within
10 school days after the hearing. 34 C.F.R § 300.532(c)(2). The 10 school-day timeline for
issuing the decision commences at the conclusion of the hearing. See 34 C.F.R § 300.532(c)(2).
See S. Rep. No. 105-17, 25 (May 9, 1997); H.R. Rep. No. 105-95, 105 (May 13, 1997) (“The Committee believes
that the addition of this provision will facilitate an early opportunity for schools and parents to develop a common
frame of reference about problems and potential problems that may remove the need to proceed to due process and
instead foster a partnership to resolve problems.”).
1

Page 3 – Perry Zirkel, PhD
School district calendars vary a great deal and are affected by factors such as whether a school:
(1) operates summer school programs for all children; (2) recognizes certain days as holidays
that require closure of the school for students; (3) conducts staff in-services and professional
development conferences that result in closure of the school for students; (4) closes due to
inclement weather; or (5) allows use of school building facilities for elections and other
community functions that require closure of the school for students. School district calendars
vary widely, and there are many variables that may affect whether a day is a “school day.” 2 To
the extent that you are asking the Department to calculate the maximum number of calendar days
between the date an expedited due process complaint is filed and the date the hearing officer
must issue a decision, this number will vary, and the Department declines to speculate in this
way.
In your correspondence to OSEP, you indicate that the timeline for issuing a final decision in a
non-expedited due process hearing is “relatively clear [i.e.,] 30 (resolution period) + 45 (postresolution period) - 75 calendar days.” We want to clarify some of the possible variations for
these components of the timeline. Under IDEA and its implementing regulations, the 30-day
resolution period may be adjusted if: (1) both parties agree in writing to waive the resolution
meeting; (2) after either the mediation or resolution meeting starts but before the end of the 30day period, the parties agree in writing that no agreement is possible; or (3) if both parties agree
in writing to continue the mediation at the end of the 30-day resolution period, but later, the
parent or public agency withdraws from the mediation process. 34 C.F.R. § 300.510(c). Thus, the
resolution period could be shorter or longer than 30 days. Also, a hearing officer may grant
specific extensions of the 45-day hearing timeline at the request of either party. 34 C.F.R.
§ 300.515(c). For these reasons, the timeline for issuing a final decision in a non-expedited due
process hearing may be shorter or longer than 75 calendar days after receipt of the due process
complaint. Thus, it is also not appropriate to speculate on the maximum number of calendar days
in which a final decision must be issued in a non-expedited due process hearing.
Question 3: You state in your correspondence to OSEP that some States, especially those that
opt to use State administrative law judges to adjudicate IDEA due process complaints, engage in
practices that dismiss a due process complaint and/or issue summary judgment on the matter
without holding a hearing. You ask whether such practices (other than when a hearing officer
rules that a due process complaint is insufficient) violate the parties’ right to a hearing under
IDEA and/or arguably Fourteenth Amendment procedural due process rights.
OSEP Response: Please note that OSEP’s response to your inquiry is limited to the hearing
rights afforded to parties under IDEA. 20 U.S.C. §§ 1415(f)(1)(A), 1415(f)(2), 1415(f)(3)(A)(D), and 1415(h).
Whenever a due process complaint is received under 34 C.F.R. §§ 300.507 or 300.532, the
parents or the local educational agency involved in the dispute must have an opportunity for an
impartial due process hearing, consistent with the procedures in 34 C.F.R. §§ 300.507, 300.508,

For more information on how the expedited due process hearing timeline is calculated, see OSEP’s Questions and
Answers on IDEA Part B Dispute Resolution Procedures (see, in particular, Question E-5) and OSEP’s Letter to
Fletcher (August 23, 2018).
2

Page 4 – Perry Zirkel, PhD
and 300.510. 34 C.F.R. § 300.511(a). Among the rights IDEA affords parties to any hearing
conducted pursuant to §§ 300.507 through 300.513 or §§ 300.530 through 300.534, or an appeal
conducted pursuant to § 300.514, is the right to present evidence and confront, cross-examine,
and compel the attendance of witnesses. 34 C.F.R. § 300.512(a)(2).
IDEA does not address procedures for dismissal of due process hearing requests outside of the
context of the sufficiency of the complaint. In other words, the only provision in IDEA or its
implementing regulations that contemplates summary dismissal is when the due process
complaint is insufficient. To the extent any summary proceedings in a hearing on a due process
complaint - other than a sufficiency determination – limit, or conflict with, either party’s rights,
including the right to present evidence and confront, cross-examine, and compel the attendance
of witnesses, we believe such proceedings can be used only when both parties consent to use the
summary process (e.g., cross-motions for summary judgment).
Resolution of IDEA State Complaints
Question 4: When resolving a State complaint filed under IDEA, must the State educational
agency’s (SEA’s) written decision on alleged violations take into consideration consistency with
(1) State guidance documents; and (2) applicable case law? Specifically, you ask whether the
requirements in 34 C.F.R. § 300.153(b)(1) extend to State guidance documents; and whether the
requirements in 34 C.F.R. § 300.152(a)(5) include case law as applicable standards for any
conclusions of law contained in State complaint decisions?
OSEP Response: It will depend. We interpret the term “guidance” to include restatements of the
requirements of IDEA, its implementing regulations, and related State law, policies, and
procedures; but also, to include interpretations and suggested or best practices and procedures.
Under 34 C.F.R. § 300.152(a)(4) and (a)(5), the SEA must review all relevant information and
make an independent determination as to whether the public agency is violating a requirement of
IDEA Part B and issue a written decision that addresses each allegation in the complaint and
contains findings of fact and conclusions and the reasons for the SEA’s final decision.
One or more State guidance documents may be relevant if they are intended to address the IDEA
requirements at issue, or a State-imposed mandate needed to implement that IDEA requirement.
For example, if the State issues guidance that sets out specific procedures that must be followed
when responding to a parent’s request for an initial evaluation (e.g., timelines for seeking a
parent’s consent), it would be appropriate for the SEA to determine whether the public agency
followed those procedures. The SEA also should ensure that it makes clear the purpose of any
guidance document that it issues, including any mandates related to proper implementation of
Part B of IDEA.
The IDEA Part B regulations do not specifically address whether and to what extent case law
must be reviewed and considered as part of an SEA’s resolution of a State complaint. However,
there may be times when the SEA must consider a public agency’s compliance with a binding
court ruling or consent decree. For example, a court may set Statewide standards for
implementing an IDEA requirement (e.g., factors that must be considered when determining
whether a child with a disability is eligible for extended school year services, how compensatory
services are determined and awarded to a child with a disability) that may not yet be reflected in

Page 5 – Perry Zirkel, PhD
a State’s rules and procedures. In these circumstances, and to the extent not inconsistent with the
Court’s ruling, the SEA would be required to examine whether the public agency complied with
the standard established under binding case law or consent decree.
Finally, we wish to acknowledge the correspondence you sent notifying OSEP of certain States’
policies and procedures that appear to be inconsistent with IDEA requirements. You reported
that some States inappropriately: (1) extend the timeline for expedited due process complaints;
(2) excuse the respondent from submitting the written response required under 34 C.F.R.
§ 300.508(f); (3) require the use of the State’s model form to file State complaints and/or due
process complaints; (4) permit parties to extend hearing timelines, themselves without the
hearing officer’s agreement; and (5) allow districts to withhold reimbursement for past expenses
ordered by a hearing officer. In a July 20, 2021, email to you, Dr. Gregory Corr, Director of the
Monitoring and State Improvement Planning Division, stated that OSEP staff will investigate the
procedures you outlined in your email and require any corrective actions deemed appropriate. In
addition, as OSEP implements its Differentiated Monitoring and Support activities, we intend to
continue reviewing and, where appropriate, holding States accountable for complying with
IDEA’s dispute resolution requirements. Finally, OSEP has initiated technical assistance to all
States regarding expectations and requirements for the appropriate implementation of these
important provisions.
We trust the information provided in this letter is responsive to your inquiries.
Sincerely,
/s/
Valerie C. Williams

